Citation Nr: 1243142	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  05-37 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right hip disorder, including as secondary to a service-connected right knee disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2004 of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This case was previously before the Board in September 2010 and was remanded for additional development.  The RO has complied with the remand directives.  

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in October 2012.  The record contains a transcript of that hearing.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDING OF FACT

With resolution of reasonable doubt in the Veteran's favor a  right hip disorder is worse due to post operative residuals of a total knee replacement.


CONCLUSION OF LAW

The Veteran's right hip disorder is aggravated by post operative residuals of a total knee replacement.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The Board has considered these statutes, but finds that given the favorable action taken below a discussion of the VCAA is not required.
 
Merits of the Claim

The Veteran contends that his right hip disorder is secondary to his service-connected right knee disorder.  With resolution of reasonable doubt in Veteran's favor the evidence supports the conclusion that his right hip disorder is aggravated by his right knee disorder.  As such, secondary service connection is granted.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2012); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997).

Finally, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's service treatment records are negative for any complaint, treatment, or diagnosis of a hip disorder.  

At a December 1975 VA orthopedic examination there was no local tenderness of the right hip joint, but the Veteran had a 10 degrees limitation of motion in all components.  The examiner opined that this indicated right hip joint irritability.  The examiner diagnosed "arthropathy of the right hip joint, etiology not determined at this time."

VA treatment records from 2004 show that the Veteran had a diagnosis of degenerative joint disease of the right hip.  

Following an August 2004 VA examination the clinical assessment was trochanteric bursitis.  The examiner noted that x-ray studies showed moderate to severe right hip degenerative joint disease and opined that it was not related to the Veteran's service-connected knee disorder.  As a rationale, the examiner stated that "the Veteran does not have a significant limp to account for any abnormal motion or strain on the right hip to attempt to put a cause-and-effect relationship between the complaint of the hip and the knee."

In an October 2004 treatment record, the Veteran's physician opined that his right hip pain is likely related to right knee problems of the past and an altered gait.  

In the Veteran's November 2005 Substantive Appeal, he stated that his orthopedic surgeon advised him that his knee disorder would cause arthritis that would eventually move up his leg and that he believes his right hip to be related to his right knee because his left hip is not affected.

In May 2008, the Veteran underwent a total hip arthroplasty.

A VA examination was conducted in July 2008.  The examiner diagnosed residuals of a total hip arthroplasty, with a prior diagnosis of moderate to severe degenerative joint disease.  The examiner opined that a right hip disorder was not caused by or related to a right knee disorder.  The examiner opined that as recently as 2004, i.e., 20 years since the Veteran's right knee disorder was diagnosed, the appellant had no walking restrictions or flare-ups, nor did he require assistive devices.  Additionally, pelvic x-rays showed degenerative changes to the left hip as well and also in symphysis pubis, which is not compatible with being related to a right knee problem.  

In October 2008, the Veteran submitted an opinion from his orthopedic surgeon who opined "it is likely that [the Veteran's] right knee condition, which will require arthroplasty, negatively affected his right hip and caused premature wear there."

In October 2012, the Veteran appeared before the undersigned at Board hearing.  He testified that his right knee pain began in-service, and that he first noticed hip pain in 1975.  The appellant stated that he felt his knee disorder aggravated his hip pain as he had never sustained a right hip injury.  

In this case, after resolving reasonable doubt in the Veteran's favor, the Board finds his right hip disorder is aggravated by postoperative residuals of a total right knee replacement.  

The Board has considered all of the evidence of record and finds that the Veteran began experiencing degeneration in his right hip in 1975, shortly after he was diagnosed with a right knee disorder.  His treating physicians have opined that his knee disorder negatively affected his right hip and caused premature wear.  These opinions lend probative support to the Veteran's service connection claim.  They are supported by the confirmed treatment for right hip symptoms, and there is probative medical and lay evidence showing a continuity of symptoms since shortly after discharge from service in 1975. 

On review and under the circumstances of this case, the Board finds no basis for favoring one opinion over the other.  Given the contrasting, yet equally probative opinions in the present case, the benefit of the doubt is resolved in the Veteran's favor.  Thus, service connection for a right hip disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for a right hip disorder secondary to post operative residuals of a total right knee replacement is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


